Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8 and 10-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Lindner et al. US Patent Application Publication 2017/0258955 and Zinker et al. US Patent Application Publication 2004/0204698.   Applicant arguments and amendments filed 6/25/21 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest with respect to claim 1, the filler has a lamella shape and an aspect ratio of from about 5 to about 150.  Applicant argues Lindner teaches different shapes for the fibers not the filler.  In the printed application of the present application US 2019/0110935, paragraph 0082 teaches the criticality of a lamella shape in the filler materials.  Thus, Applicant’s arguments are persuasive and the examiner has given patentable weight to the shape of the filler based on the teaching in the original specification.  

As to independent claims 12 and 17, the claims have been amended to include the plurality of fibers have a Heat Capacity from about 0.5 J/g/K to about 2 J/g/K.  Applicant argues Lindner/Zinker does not teach the claimed Heat Capacity.  Applicant argues Zinker teaches that thermal conductivity is proportional to density and heat capacity/specific heat capacity of the binder fiber material where Linder teaches thermal conductivity of fillers and does not provide a density of the fibers, thus the relationship between the thermal conductivity and heat capacity is not evident in the combination of Lindner and Zinker and the heat capacity is not inherently taught in the disclosure. Applicant’s arguments are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781